Citation Nr: 0820331	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-37 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for an initial 
rating higher than 10 percent for his bilateral, i.e., left 
and right ear hearing loss.  Prior to that decision, only the 
hearing loss in his left ear had been service connected, but 
the September 2005 decision also granted service connection 
for the hearing loss in his right ear, although continuing to 
rate his now service-connected "bilateral" hearing loss at 
the same 10-percent level he had when only his left ear 
hearing loss was service connected.  He wants a higher 
initial rating for his bilateral hearing loss.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

In May 2007, as support for his claim, the veteran had a 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board (travel Board hearing).


FINDING OF FACT

Since the effective date of service connection, the veteran's 
service-connected bilateral hearing loss has been manifested 
by an auditory acuity level of no more than I in his right 
ear and XI in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 2007); 38 C.F.R. § 4.85, DC 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist the Appellant

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  By way of a letter dated in August 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing. 38 U.S.C.A. § 
5103(a). See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
At the time that letter was sent, he had already been granted 
service connection for the hearing loss in his left ear, but 
was still trying to establish his entitlement to service 
connection for bilateral hearing loss (i.e., to include the 
additional hearing loss in his right ear) - which, as 
mentioned, has since been granted in the RO's October 2005 
decision at issue.  So the letter addressed his claim in that 
specific context.  It equally deserves mentioning that the RO 
issued that VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
Moreover, the letter specifically asked that he provide any 
evidence in his possession pertaining to his claim.  Id., at 
120-21.

More recent precedential cases have indicated that, for a 
service-connection claim, as here, granted after the 
enactment of the VCAA in November 2000, the veteran also is 
entitled to additional, pre-adjudicatory VCAA notice 
concerning the downstream disability rating and effective 
date elements of the claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), limiting its prior holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In an even more recent case, however, Goodwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008), the Court again 
addressed the question of who bears the burden of proof in 
demonstrating how a VCAA notice error has adversely affected 
the essential fairness of the adjudication when the claim 
submitted has been substantiated, e.g., a claim for service 
connection has been granted and a disability rating and 
effective date have been assigned.  Consistent with its prior 
decisions in Dunlap v. Nicholson, 21 Vet. App. 112 (2007), 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006) - which 
the Court finds have not been explicitly or implicitly 
overruled by the intervening decision of the U.S. Court of 
Appeals for the Federal Circuit in Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008) - the Court holds that where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements.  "[O]nce a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  As a caveat, however, the Court notes that it is 
reserving for future consideration whether a different rule 
should apply in situations where the claimant's initial 
service connection application raises an effective date issue 
(or disability rating issue) that requires more specific 
discussion of the evidentiary requirements pertaining to that 
element in the VCAA notice beyond the minimal information 
required by Dingess.  

In any event, if, for whatever reason, the veteran did not 
receive this additional notice prior to initially 
adjudicating the claim, it is possible to rectify this timing 
defect by providing this necessary additional notice and then 
going back and readjudicating the claim - including in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the essential fairness of the claims adjudication 
process as a whole is not frustrated and he is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication cures any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO provided this additional Dingess notice in a 
July 2006 letter, which notified the veteran of the 
disability rating, applicable diagnostic codes, and effective 
date elements of the claim, prior to the issuance of an SOC 
in October 2006 and the Travel Board hearing in May 2007.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there is even arguably any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted:  (1) based on the communications 
sent to him over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  During his hearing, for 
example, the veteran testified about his bilateral hearing 
loss and its severity, including the results of his VA 
audiological examinations and the pertinent schedular and 
extraschedular rating criteria, such as the effect the 
disability has on his work and day-to-day functioning.

As for the duty to assist, the RO obtained the veteran's 
service medical records and VA medical records, including the 
reports of his VA compensation examinations to assess the 
etiology and severity of his bilateral hearing loss.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.



Factual Background and Analysis

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, however, as 
already alluded to, the veteran timely appealed the rating 
initially assigned for his bilateral hearing loss following 
the original grant of service connection.  The Board must 
therefore consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

The veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable 
(i.e., 0 percent) to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing impairment, as defined 
in 38 C.F.R. § 4.86 (2007).  This alternative method in 
subpart (a) of this regulation provides that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
Also, under subpart (b), when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

In this particular case at hand, however, the veteran's test 
results do not meet the numerical criteria for such a rating 
based on an exceptional pattern of hearing impairment.  
Furthermore, no audiologist has certified that the speech 
discrimination test is inappropriate because of language 
difficulties, speech discrimination scores, or for any other 
reason, so the use of Table VIa is not warranted.  38 C.F.R. 
§ 4.85(c) (2007).

The evidence of record during the relevant appeal period 
consists of the reports of VA examinations dated in September 
2000 and August 2005, as well as the reports of private and 
VA audiological evaluations dated in April 2001 and June 
2002, respectively, which measured hearing loss in the right 
ear only.

On VA examination in September 2000, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
40
LEFT
105
105
105
105
105

The averages were 20 in the right ear and 105 in the left 
ear.  Speech recognition ability under the Maryland CNC 
speech recognition test was 100 percent in the right ear and 
0 percent in the left ear.  

With respect to the veteran's right ear, applicable law 
provides that an average pure tone threshold of 20 decibels 
along with speech discrimination of 100 percent warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  With respect to his left ear, the average pure tone 
threshold of 105 decibels along with speech discrimination of 
0 percent warrants a designation of Roman Numeral XI under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is at level I and the left ear is 
at level XI, the appropriate rating is 10 percent under DC 
6100.

Subsequent VA examination in August 2005 yielded the 
following pure tone results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
35
55
LEFT
105
105
105
105
105

The averages were 31 in the right ear and 105 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of zero percent in the 
left ear.

With respect to the veteran's right ear, applicable law 
provides that an average pure tone threshold of 31 decibels 
along with speech discrimination of 94 percent warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  With respect to his left ear, the average pure tone 
threshold of 105 decibels along with speech discrimination of 
zero percent warrants a designation of Roman Numeral XI under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is at Roman Numeral I and the 
left ear is at Roman Numeral XI, a 10 percent rating is 
warranted under DC 6100.  

In addition to the results of the September 2000 and August 
2005 VA examinations discussed above, the Board acknowledges 
that the veteran has submitted the results of two private 
audiological evaluations, dated in April 2001 and August 
2005, and a June 2002 VA audiological evaluation.  Those 
evaluations, however, only measured the hearing impairment in 
the veteran's right ear.  Thus, the results cannot be used to 
determine the severity of his bilateral (meaning right and 
left ear) hearing loss.  Additionally, those evaluations 
occurred either several years prior to or, in the case of the 
August 2005 private evaluation, at approximately the same 
time as the veteran's most recent VA audiological examination 
of record.  Therefore, the Board finds that their probative 
value is outweighed by the August 2005 VA examination showing 
bilateral hearing loss warranting no more than a 10 percent 
rating.  In any event, none of the veteran's other private 
and VA audiological evaluations revealed hearing loss in the 
right ear that exceeded the level shown during his August 
2005 VA examination of record.  

The results of the veteran's September 2000 and August 2005 
audiometric examinations are the only evidence of record that 
are valid and complete for rating purposes.  No other 
competent evidence demonstrating more severe bilateral 
hearing loss has been submitted.  Thus, the Board finds that 
the veteran's disability has not warranted a rating higher 
than 10 percent at any time since the original date of 
service connection.  The Board, therefore, cannot "stage" 
his rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The Board is sympathetic to the veteran's contentions, and 
his wife's, including during the May 2007 Travel Board 
hearing, that his bilateral hearing loss is more severe than 
presently rated.  However, the results of the audiometric 
examinations, as compared to the rating criteria, do not 
warrant an initial rating higher than 10 percent for his 
bilateral hearing loss.  And again, under Lendenmann, the 
Board only has the authority to mechanically apply the 
results of his hearing evaluations to the applicable 
standards in the Rating Schedule.  That is to say, this is an 
entirely nondiscretionary function.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial increased rating 
for bilateral hearing loss, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 10 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
Concerning this, there is no indication his condition results 
in marked interference with his employment, meaning above and 
beyond that contemplated by his 10 percent schedular rating.  
In this regard, the Board acknowledges that during the May 
2007 Travel Board hearing, his spouse asserted that his 
hearing loss posed challenges for their courier business in 
that it was difficult for him to understand what his 
customers were saying.  However, neither she nor him 
maintained that his disability prevented him from working 
fulltime.  Moreover, she specifically stated that their 
customers respected their reliability, thus indicating that 
his hearing loss ultimately does not significantly interfere 
with his employment.  See 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.

In addition, the veteran's hearing loss has not been shown to 
require frequent, or indeed, any periods of hospitalization.  
Instead, his evaluation and treatment has been exclusively as 
an outpatient, not inpatient.  There also is no indication 
that the severity of his disability otherwise renders 
impractical the application of the regular schedular 
standards.  So the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 10 percent for 
bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


